Title: To John Adams from Hendrik Bicker, 1 October 1780
From: Bicker, Hendrik
To: Adams, John


      
       Monsieur
       Vellerhoost Le 1re. d’octobre 1780
      
      Je suis bien mortifié de voir que la Visitte que vous avés été faire a mon insinúation n’a pas eú un meilleur succes. Les Expressions significantes, positives, et reiterées dont cette Maison a fait usage, me font croire qui vous devés abandonner l’idée de vous Lier avec Elle pour ne entamer l’affaire en question. Il ne m’etonne pas que vous n’aies pas trouvé chez Elle, autant de confiance dans la solliditté de vos Etats unis, que vous voudries bien nous endosser, j’ai eú deja l’honneur Monsieur de vous le dire cela ne peut naitre qu’avec beaucoup de patience et apres avoir vu paroitre une Personne accredittée comme il le faut. Je voudrais pouvoir vous addresser ailleurs, mais decouvrir trop des Refus gatte souvant une Affaire exellante par soi meme. Le Courier Blomberg y est, on pourroit Lui dire s’il ne sçauroit trouver peut etre une Autre que celle Nommée (J.D.B.)qui voudroit epoúser une pareille Affaire avec challeur, et avant que vous vous y appliqueés, je vous offre mon avis desinterressé sur Sa solliditté et sa façon de panser, entretemps j’ai l’honneur d’etre avec la plús parfaitte consideration Monsieur Votre tres humble & tres obeissant Serviteur,
      
       H. Bicker
      
      
       Sous le sceaú du Secret je dois vous dire que la Maison de Staphorst m’a honorée d’une Visitte pour me solliciter de vous la recommender.
      
     